FILED
                             NOT FOR PUBLICATION                            JUL 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GUOMING ZHENG,                                   No. 13-70072

               Petitioner,                       Agency No. A089-884-573

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges

       Guoming Zheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies within Zheng’s testimony and between his testimony and

asylum application regarding the circumstances of his arrest and detention. See id.

at 1048 (adverse credibility determination was reasonable under totality of

circumstances). Zheng’s explanations do not compel a contrary result. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Further, Zheng does not challenge the

agency’s demeanor finding. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996). In the absence of credible testimony, Zheng’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, Zheng’s CAT claim fails because it is based on the same evidence

the agency found not credible, and he does not point to any other evidence in the

record that compels the finding that it is more likely than not he would be tortured

by or with the acquiescence of the government if returned to China. See id. at

1156-57.


                                          2                                     13-70072
PETITION FOR REVIEW DENIED.




                       3      13-70072